DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17, 19-21, 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2020/0162303 A1).
Regarding claim 16, Kim discloses a terminal (Fig. 26, UE 2620) comprising: 
a processor (Fig. 26, processor 2621) configured to map a phase tracking reference signal, PTRS, to at least one symbol used for an uplink shared channel (332nd paragraph and Fig. 21, PTRS transmitted on symbols to which a corresponding PUSCH is mapped) starting from a leading symbol of the uplink shared channel (Fig. 21, PTRS is mapped to 5th, 7th, 9th, 11th and 13th symbols); and 
a transmitter (Fig. 26, RF unit 2623) configured to perform transmission processing for the uplink shared channel and the PTRS (332nd paragraph, PTRS associated with PUSCH is transmitted in an antenna port 40, 41, 42, 43).

Regarding claim 17, Kim discloses that wherein the processor maps the PTRS to a different symbol with reference to a symbol used for a demodulation reference signal, DMRS, when the symbol to which the PTRS is mapped overlaps with the symbol used for the DMRS (Fig. 21, 3rd symbol is not used for PTRS mapping when it is used for DMRS).


Regarding claim 20, Kim discloses that a terminal (Fig. 26, UE 2620) comprising: 
a receiver (Fig. 26, RF unit) configured to perform reception processing for a downlink shared channel (427th paragraph and Fig. 21, receive PTRS on PDSCH); and 
a processor (Fig. 26, 2621) configured to determine at least one symbol to which a phase tracking reference signal, PTRS, is mapped in the downlink shared channel (332nd paragraph and Fig. 21, PTRS transmitted on symbols to which a corresponding PDSCH is mapped) starting from a leading symbol in the downlink shared channel (Fig. 21, PTRS is mapped to 5th, 7th, 9th, 11th and 13th symbols).

Regarding claim 21, Kim discloses that wherein the receiver receives information on a mapping of the PTRS (Fig. 25, S25010, UE receives configuration information related to PTRS from the base station), and the processor determines that the PTRS is mapped to a different symbol with reference to a symbol used for a demodulation reference signal, DMRS, based on the information on the mapping and when the symbol to which the PTRS is mapped overlaps with the symbol used for the DMRS (Fig. 21, 3rd symbol is not used for PTRS mapping when it is used for DMRS).

Regarding claim 24, Kim discloses a base station (Fig. 26) comprising: 
a processor (Fig. 26, processor 2611) configured to map a phase tracking reference signal, PTRS, to at least one symbol used for a downlink shared channel starting (332nd paragraph and Fig. 21, PTRS transmitted on symbols to which a corresponding PDSCH is mapped) from a leading symbol in the downlink shared channel (Fig. 21, PTRS is mapped to 5th, 7th, 9th, 11th and 13th symbols); and 
a transmitter (Fig. 26, RF unit 2613) configured to perform transmission processing for the downlink shared channel and the PTRS (Fig. 25, S25020).

Allowable Subject Matter
Claims 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Moroga et al (US 2020/0351135 A1), same assignee, discloses apparatus for correcting RS in phase variation environment.
Saito et al (US 2020/0228384 A1), same assignee, discloses an arrangement of DMRS and PTRS in symbols.
Yokomakura et al (US 2020/0196322 A1) discloses mapping PTRS signal based on PN code to a RE.
Yokomakura et al (US 2020/0235979 A1) discloses PTRS configuration information.

Zhang et al (US 2020/0052944 A1) discloses PTRS processing method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472